DETAILED ACTION
This final action is in response to the amendment filed on 24 November 2020.
Status of Claims
Claims 1-20 are pending.
Claim 12 is withdrawn.
Claims 1, 3-8, and 15-17 were amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 15-20 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 24 November 2020. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or essential elements, such omission amounting to a gap between the steps and elements.  See MPEP § 2172.01.  The omitted elements are: the additional locks which form the multipoint lock and the structure which allows the multipoint lock to be locked. As currently written, the method claim is a method of operating a multipoint lock that comprises a single lock. The omitted steps are: moving the additional locks to an extended position by the lifting of the handle lever. The claim has omitted essential steps and elements such that the scope of the claim cannot be ascertained. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hankel (EP 0606877).
Regarding claim 1, Hankel discloses a multipoint lock (fig 1) for securing a door panel (7), comprising: a first latch (3); a second latch (4); a first hub (28, 9) rotatable with at least one of a thumb-turn knob or a key (note that the first hub is disclosed as being operable via an emergency tool which is considered by the examiner to be a key; see paragraphs 0012 and 0038 of the machine translation); and a second hub (26, 8) rotatable with a handle lever (10), wherein rotation of the handle lever from a neutral position (see fig 20) in a first direction (counterclockwise as viewed in fig 20; see fig 21) causes rotation of the first hub and rotation of the second hub in the same rotational direction (compare figs 20 and 21) such that the first latch and the second latch are extended (see paragraphs 0031 and 0032 of the machine translation), and wherein rotation of the handle lever from the neutral position (see fig 20) in a second direction (clockwise as viewed in fig 20; see fig 22), opposite the first direction (compare figs 20-22), causes rotation of the second hub (compare figs 20 and 22; note that the claim limitations do not preclude movement of the first hub as well).
Regarding claim 9, Hankel discloses the lock of claim 1, wherein a drive plate (70) slides within a mortise box (see fig 2) to coordinate rotation of the second hub with rotation of the first hub.
Regarding claim 10, Hankel discloses the lock of claim 1, wherein the first hub is operably connected to the first latch and the second latch (either directly or indirectly via 70 and 71) such that rotation of the first hub in a first direction (counterclockwise as viewed in fig 20; see fig 21) is configured to extend the first latch and the second latch substantially simultaneously, and 
Regarding claim 14, Hankel discloses the lock of claim 1, wherein the first and second latches comprise auxiliary latches configured to extend from an unhinged edge of the door panel (see fig 1).
Allowable Subject Matter
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 5-8, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 27, 2021